Citation Nr: 1538041	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office that denied service connection for a right knee disorder, bilateral hearing loss, and tinnitus. 

The Veteran testified at a hearing before the Board by videoconference from the RO in April 2013.  A transcript of the hearing is associated with the claims file.

In August 2013, the Board remanded the appeal for further development of all claims.  Because there has been substantial compliance with the actions requested in the Board's remand with respect to right ear hearing loss, it is ready for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In October 2013, the Veteran was granted service connection for tinnitus and right knee disorder, with each disability assigned a 10 percent evaluation with an effective date of July 20, 2007.  Because the Veteran has not yet appealed these initially assigned ratings or effective dates, these matters are not currently on appeal.

A review of the Virtual VA and Veterans Benefits Management System paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The service connection claim for left ear hearing loss is addressed in the REMAND portion of the decision below, and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  A current right ear hearing loss disability as defined by VA regulations is not demonstrated.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met, to include on a presumptive basis due to chronic disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  These notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 120.

Prior to initial adjudication of the Veteran's service connection claim for right ear hearing loss decided herein, a letter dated in April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  That letter advised the Veteran of what information and evidence would be needed to substantiate his service connection claim for hearing loss, as well as what information and evidence should be submitted by the Veteran, and what information would be obtained by VA.  The letter also afforded the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

Under the VCAA, VA also has a duty to assist the claimant in the development of claims by procuring pertinent records and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to acquire or to assist the Veteran in acquiring all relevant, obtainable records pertinent to the matter herein decided.  The file contains the Veteran's service treatment records; VA treatment records; and statements submitted by the Veteran and his spouse, including their hearing testimony.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Based upon the foregoing, the Board finds that all records pertinent to the claim on appeal have been obtained and considered.

The record reflects that VA also assisted the Veteran by affording him a VA audiological examination, pursuant to an August 2013 remand.  In September 2013, the Veteran underwent an examination to assess the nature and etiology of his alleged hearing loss.  The examiner interviewed the Veteran, examined his hearing, and reviewed his claims file.  Neither the Veteran nor his representative has alleged that this examination is inadequate for determination of service connection.  Consequently, the Board finds that the September 2013 VA examination is sufficient to adjudicate the Veteran's service connection claim as it relates to his alleged right ear hearing loss, and that no further examination is necessary in respect to this particular claim.

Additionally, the Board finds there has been substantial compliance with its August 2013 remand directives.  The Board notes that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries, 22 Vet. App. at 105; see also Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  In accordance with the August 2013 remand, the record shows that VA treatment records were obtained, a medical examination (found to be adequate as it pertains to the Veteran's right ear hearing, as explained above) was sought from and provided in September 2013, the claim was re-adjudicated, and a supplemental statement of the case was provided to the Veteran and his representative.  Accordingly, the Board finds that there has been substantial compliance with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini, 1 Vet. App. at 546 (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his service connection claim for right ear hearing loss.

2.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, such as sensorineural hearing loss as an organic disease of the nervous system, which develop to a compensable degree (10 percent for sensorineural hearing loss as an organic disease of the nervous system) within a prescribed period after discharge from service (one year for sensorineural hearing loss as an organic disease of the nervous system), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186, aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears)); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

In this case, the Veteran is competent to report perceived symptoms related to his hearing loss because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  Similarly, his wife is competent to report any observable symptoms that she perceives concerning the Veteran's hearing loss.  See id.  However, neither the Veteran nor his wife are medically competent to diagnose the Veteran with a disability related to loss of hearing or to determine the cause of any hearing loss disability, as doing so requires medical training and expertise which they lack.  Rather, such competent evidence concerning the nature and etiology of the Veteran's alleged right ear hearing loss has been provided by the VA examiner who examined him during the current appeal and who has provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the nature of the Veteran's alleged right ear hearing loss.  Accordingly, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the nature of the Veteran's claimed right ear hearing loss.

The Veteran contends that he was exposed to loud noise as a petroleum "refueler" supplying fuel to aircraft and other vehicles during active service.  The Veteran's DD Form 214 shows that his military occupational specialty was petroleum supply specialist.  He also asserts that he first noticed hearing loss when he went to see a doctor in 2007.  See April 2013 Hearing Transcript, p. 14.  His wife, who alleges that she knew the Veteran in high school before he entered the service, states that she noticed his hearing loss when he got out of service.  Id.

The service treatment reports are negative for hearing loss.  As noted above, however, this is not fatal to the claim.  Ledford, Hensley, supra.

VA treatment records reflect that the Veteran was seen in 2009 and 2013 for his hearing.  A December 2009 VA audiology consult note reflects that the Veteran denied denies hearing loss, tinnitus, ear infection/surgery, otorrhea, otalgia, dizziness, stroke, diabetes and significant head trauma.  Audiometric testing showed that bilateral pure tone thresholds were within normal limits in both ears; no specific pure tone threshold values were recorded.  Also, word recognition scores were noted as excellent in the right ear, although no specific scores were noted.  A June 2013 VA audiology consult showed that bilateral hearing was within normal limits and that word recognition scores were excellent; as before, no specific pure tone threshold values or word recognition scores were recorded.

In September 2013, the Veteran underwent a VA audiological examination.  As noted by the examiner, the Veteran reported moderate level of noise exposure during active service refueling aircrafts, helicopters and large trucks; denied exposure to recreational or occupational noise both prior to after service; and denied any family history of ear disease, head or ear trauma.  Audiological examination revealed the following pure tone thresholds, measured in decibels for the right ear:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
05
15
05
09

Maryland CNC testing revealed right ear speech recognition ability of 94 percent.  The examiner diagnosed the Veteran with normal right hearing.

The first element-current disability-of service connection for right ear hearing loss has not been met.  The Veteran and his wife have asserted that the Veteran has experienced hearing loss.  However, as indicated above, they are not competent to provide a medical diagnosis of right ear hearing loss.  The audiometric and speech discrimination findings set forth in the September 2013 examination report do not demonstrate current hearing loss disability as defined by 38 C.F.R. § 3.385.  There are no other audiometric test results of record which have been conducted proximate or subsequent to the July 2007 filing of the claim for service connection.  Thus, and as the Board is bound by the criteria set forth under 38 C.F.R. § 3.385, the claim for service connection for right ear hearing loss must be denied on the basis of there being no current disability. 38 U.S.C.A. § 7104(c); Brammer, McClain, Romanowsky, supra.


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted above, the Veteran was provided an audiological examination in September 2013.  Audiometric testing of the Veteran's left ear revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
05
15
10
10
10

Maryland CNC testing revealed left ear speech recognition ability of 88 percent, and it was noted that use of speech discrimination score is appropriate for this Veteran.  The examiner diagnosed the Veteran with normal left ear hearing.

As indicated above, impaired hearing will be considered to be a disability under VA regulation when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The results of the September 2013 Maryland CNC testing show that the Veteran's left ear speech recognition is 88 percent.  Therefore, under 38 C.F.R. § 3.385, the Veteran's left ear hearing qualifies as a current disability.  Under the circumstances, remand is warranted to obtain an etiology opinion as to whether the Veteran's current left ear hearing loss is related to his military service, as no such opinion was provided in the September 2013 audiological examination report.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims folder to be review by the September 2013 examiner, if available, in order to provide an addendum medical statement on the likely etiology of the Veteran's claimed left ear hearing loss.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical statement report.  If the September 2013 examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from another appropriate specialist. 

If the requested addendum cannot be provided without re-examining the appellant, then the Veteran should be schedule for another VA examination in connection with the claim.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

After reviewing of the claims file, and if necessary, the findings from another VA examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left ear hearing loss was caused or aggravated by exposure to machinery noise or any other aspect of service. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that it is not feasible to respond to the inquiry above, the examiner should explain why it is not feasible to respond.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


